Citation Nr: 0529872	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  98-19 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to a left shoulder 
disability.

2.  Entitlement to service connection for left ankle 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a June 1998 rating decision 
in which the RO denied service connection for a cervical 
spine disability, secondary to a left shoulder disability.  
The veteran filed a notice of disagreement (NOD) in August 
1998 and the RO issued a statement of the case (SOC) in 
October 1998.  The veteran filed a substantive appeal in 
December 1998.

Also on appeal is an April 2002 rating decision in which the 
RO denied service connection for a left ankle disability.  
The veteran filed an NOD in April 2003 and the RO issued the 
SOC in May 2003.  The veteran filed her substantive appeal in 
July 2003.

The veteran requested a hearing with a member of the board 
(Veterans Law Judge) at the RO (travel board hearing).  This 
hearing was held in June 2005; a transcript of the hearing is 
of record.

The Board's decision on the claim for service connection for 
a cervical spine disability, as secondary to a left shoulder 
disability, is set forth below.  The additional claim of 
service connection for a left ankle disability is addressed 
in the remand following the order; that matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on her part, is required.
.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The weight of the competent evidence tends to support the 
existence of a medical relationship between the veteran's 
left shoulder disability and current cervical spine 
neuritis/radiculopathy.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for cervical neuritis, as secondary to 
service-connected post-operative residuals of left shoulder 
injury, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim for 
secondary service connection for a cervical spine disability, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service. 38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case, service connection has been established for 
post-operative residuals of a left shoulder injury, rated as 
30 percent disabling from March 1, 1998.  In this case, the 
veteran contends that she has cervical spine disability 
secondary to her service connected left shoulder disability.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Private medical records include a report of an October 1997 
evaluation that reflects an assessment of cervical neuritis.  
That same month, she underwent an MRI and the impressions 
were mild left-sided annular disc bulge at C6-C7 and moderate 
central disc bulge at C5-C6.

VA Medical Center (VAMC) treatments records include an x-ray 
report of the cervical spine dated in October 2001; the 
impression was spondylosis.

Private and VA physicians have offered differing opinions 
regarding whether the veteran has a cervical spine disability 
that is secondary to her service-connected left shoulder 
disability.  

In October 2001, a VA examiner noted that the veteran injured 
her left shoulder in service and subsequently underwent three 
surgeries.  The veteran reported left-sided neck pain ever 
since her injury.  After evaluation of the veteran, the 
examiner opined that the veteran complaints of recurrent neck 
pain might be, to some limited extent, secondary to the 
mechanical impairment of the left shoulder.  However, the 
examiner also noted that the reported presence of two 
herniated disc on the cervical spine MRI scan made it much 
more likely that the neck pain was due to these herniations.  
In an addendum, which included review of the October 2001 x-
ray reports and the 1997 MRI report, the examiner opined, in 
light of these reports, that they fortified the previous 
opinion that the neck pain was due primarily to problems 
found in the cervical spine rather than the likelihood that 
the pain was secondary to the shoulder problems.  

October 2001 VAMC progress notes from a physician note that 
the veteran had x-rays and an MRI of her neck that revealed 
significant findings.  The physician indicated that the 
findings of the cervical spine were surprising given the 
veteran's age and that were most likely related to her 
previous shoulder injury as she had no other significant 
injury to this area.  The findings would be more consistent 
with someone 20 years older or more.  

In a statement submitted in November 2001, John T. Neal, 
D.C., indicated that he was treating the veteran for neck 
pain that radiated into the left arm.  Dr. Neal reviewed the 
records from one of the surgeries, physical therapy notes, 
and an MRI report.  He opined that the veteran's 
radiculopathy was directly related to the dysfunction in the 
cervical spine.  The rotation of the lower cervical spine 
caused biomechanical disadvantages in the lower cervical 
musculature as well as the trapezius of the upper back 
musculature.  These altered mechanics of the cervical spine 
and upper thoracic spine, in his opinion, were the result of 
the increased laxity and destabilization of the shoulder 
joint.  

The same VA examiner that saw the veteran in October 2001 
examined her again in October 2004.  The impression of an x-
ray report was narrowing of the right neural foramen at the 
level of C3-C4 and spondylosis at the level of C6-C7.  The 
opinion was consistent with his previous opinion that the 
neck symptoms were not secondary to her shoulder problem.  
The examiner indicated that he knew of no physiological 
mechanism that was likely to produce neck pain secondary to 
shoulder pathology.

During the June 2005 Board hearing, the veteran, who is now a 
registered nurse, stated that her neck problem is not related 
to degenerative disc disease and that she has not been 
diagnosed with this disorder.  She states that the disability 
of the neck is radiculopathy, cervical neuritis.

The Board has considered and weighed the conflicting medical 
opinions discussed above.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The question that must be answered to resolve the matter on 
appeal is whether the veteran has diagnosed cervical spine 
disability that is secondary to her left shoulder disability.  
In this case, the VA examiner, in both instances, failed to 
address this question.  Instead, he opined that the veteran's 
neck pain was secondary to the cervical spine disability 
rather than the left shoulder disability.  The opinions do 
not directly address whether the disability underlying the 
neck pain is secondary to the left shoulder disability.  

Although Dr. Neal made a similar mistake, but not as 
detrimental to the opinion as the one made by the VA 
examiner.  In this regard, he linked the veteran's 
radiculopathy and altered mechanics of the cervical spine to 
the veteran's left shoulder disability.  Even though he did 
point to symptoms rather than the underlying pathology, he 
did link them to the left shoulder disability.  

Dr. Neal's opinion lends support to the opinion by a VA 
physician in October 2001.  The VA physician, who had been 
treating the veteran, provided a clearer opinion in favor of 
the veteran and offered rationale for the basis of the 
opinion.  He indicated that the findings of the MRI and x-ray 
reports were most likely related to the left shoulder injury.  
Thus, the Board concludes that, collectively, these two 
opinions provide a stronger basis for granting the claim than 
the evidence that does not support it.  

Under the circumstances of this case, the Board finds that 
the weight of competent evidence tends to support the 
existence of a current cervical spine disability-
neuritis/radiculopathy-that is medically related to service-
connected left shoulder disability.  Given this, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the criteria for secondary service 
connection are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.310. 


ORDER

Service connection for cervical neuritis/radiculopathy, as 
secondary to service-connected post-operative residuals of 
left shoulder injury, is granted.


REMAND

The Board finds that additional RO action on the claim for 
service connection for a left ankle disability is warranted..

Service medical records show that the veteran sprained her 
left ankle May 1987.  Nearly two weeks later, she still 
continued to experience left ankle symptoms and was placed in 
a cast for two weeks.  

Private medical records dated in January 1999 contain a 
diagnosis of chronic lateral ligamentous instability of the 
left ankle.

Emergency Room records from Massena Memorial Hospital dated 
in January 1999 indicate that the veteran was admitted with a 
diagnosis of left ankle injury.

A statement from James W. Wilson, Jr., M.D, indicates that he 
last treated the veteran in March 2000 and that he had 
treated her for recurrent left ankle sprains.

In light of evidence of a left ankle injury in service and 
medical evidence of current left ankle disability, and the 
veteran's assertions of current problems since service, the 
Board finds that medical examination and opinion as to the 
relationship, if any, between the veteran's current left 
ankle disability and service is needed to fairly resolve the 
question on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004)

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination at an appropriate VA medical facility.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to her claim on appeal.  
The RO's notice letter to the veteran should explain that she 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also request that the 
veteran furnish all pertinent evidence in her possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
from each contacted entity are associated 
with the veteran's claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the left 
ankle, by a physician, at an appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include x-rays) and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
orthopedic examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should clearly identify the 
current disability underlying the 
veteran's current complaints of left 
ankle instability.  The examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability is the result of in-
service injury or disease, to 
specifically include the in-service 
injury in May 1987.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


